Citation Nr: 0928446	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-29 835	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk




INTRODUCTION

The Veteran served on active duty from May 1999 to November 
2003, including service in the Persian Gulf War.  The Veteran 
also had service with the U.S. Army Reserve (USAR).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

The Veteran contends that he has PTSD related to serving in 
Iraq.

The Veteran's enlistment medical examination in February 1999 
is devoid of a preexisting psychiatric disorder.  In-service 
psychiatric treatment is also notably absent from the 
Veteran's service treatment records (STRs).

Pre-deployment, in a September 2003 questionnaire, the 
Veteran indicated that he had never been diagnosed as having 
a psychiatric disorder, including symptoms of depression or 
anxiety.  By November 2003, however, when completing the 
post-deployment health assessment the Veteran reported that 
he had developed headaches since deployment, as well as 
"difficulty remembering," tiredness even after sleeping, 
and "difficulty breathing."  In addition, the Veteran 
disclosed that he had seen those who had been "wounded, 
killed, or dead."  The Veteran also indicated that he was 
feeling depressed and that he had decreased 
interest/pleasure.  The Veteran answered in the affirmative 
that he was concerned that he might hurt someone, or lose 
control.  At this time the Veteran reported that he was not 
having nightmares, nor did he intend to seek mental health 
care.

Private treatment records in February 2006 reflect the 
Veteran's diagnosis and treatment for chronic severe PTSD, 
with an initial Global Assessment of Functioning (GAF) score 
of 45.  The doctor reported the Veteran's symptoms as: anger, 
anxiety, depression, sleep disorder, flashbacks, sweats and 
social isolation.  These records reflect that the Veteran 
reported in-service incidents such as raiding houses, setting 
up check-points, stopping an ambulance with a very badly 
wounded Iraqi, and witnessing "one Iraqi shooting another 
Iraqi in the head."

Also of record, are two "buddy" statements made by the 
Veteran's ex-girlfriends, which indicated that the Veteran 
exhibited anger issues and symptoms associated with PTSD.  In 
particular, one of the statements reported the Veteran 
experienced panic attacks "as though he was reliving 
something that happened . . . screaming, talking to someone 
who wasn't there, sweating, pacing" and that he had "many 
sleepless nights."

VA treatment records also reflect a diagnosis of PTSD based 
upon the uncorroborated in-service stressors as related by 
the Veteran.  VA treatment records also reveal treatment for 
various psychological diagnoses, including PTSD, panic 
disorder with agoraphobia, mood disorder and general anxiety 
disorder.  In a March 2006, VA medical center Iraq and Afghan 
post-deployment screen, the Veteran reported that he had 
experiences that were "so frightening, horrible, or 
upsetting" that in the past month he had nightmares or 
thought about it when he did not want to, tried hard not to 
think about it, was constantly on guard, watchful or easily 
startled, and felt numb or detached from others, activities 
or surroundings.

Private medical opinions in March 2006 and August 2007 
diagnosed the Veteran as having severe combat-related PTSD.  
These nexus opinions, however, are based on the Veteran's 
uncorroborated reports and did not address the Veteran's 
other psychiatric symptomatology.

Following a review of the evidence of record, the Board finds 
that the medical evidence is insufficient to render a 
decision in this case.  The Veteran reported psychological 
problems while in service, including anxiety, depression, and 
difficulty with sleeping, remembering or breathing.  There is 
evidence of a current disability that has continued since 
service.  The Board recognizes that the Veteran has not 
provided specific stressors that are capable of corroboration 
as noted in the May 2006 factual finding, but there is 
evidence that the Veteran may have current psychiatric 
disability other than PTSD that could be related to service.  
Thus, the claim must be remanded and a VA examination 
scheduled to determine whether any current psychiatric 
disability is related to his service.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain all outstanding 
treatment records regarding the Veteran's 
acquired psychiatric disorder.  Associate 
those records with the claims file.  

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
of any psychiatric disability.  The 
examiner is to conduct all indicated 
testing.  The examiner should obtain a 
thorough history from the veteran.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current psychiatric disability 
had its onset in service.  If the examiner 
diagnoses PTSD, he or she must identify 
the stressors upon which the diagnosis was 
based.  

3.  Following any additional indicated 
development, the case should be reviewed 
on the basis of the additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

